Case: 12-15311   Date Filed: 05/03/2013   Page: 1 of 5


                                                       [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 12-15311
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 2:12-cr-14032-DLG-1

UNITED STATES OF AMERICA,


                                                            Plaintiff-Appellee,


                                 versus


AUGUSTO DOMINGO MONRROY,


                                                        Defendant-Appellant.


                     ________________________

                           No. 12-15312
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 2:11-cr-14028-DLG-1

UNITED STATES OF AMERICA,


                                                            Plaintiff-Appellee,
              Case: 12-15311     Date Filed: 05/03/2013   Page: 2 of 5




                                       versus


AUGUSTO DOMINGO MONNROY-AJPACAJA,


                                                               Defendant-Appellant.

                           ________________________

                   Appeals from the United States District Court
                       for the Southern District of Florida
                          ________________________

                                   (May 3, 2013)

Before TJOFLAT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      On September 14, 2012, the District Court sentenced Augusto Monrroy on a

plea of guilty to a prison term of 20 months for illegal re-entry following

deportation, in violation of 8 U.S.C. § 1326(a), and on September 27, 2012, the

court sentenced him to a consecutive sentence of 12 months for violating the

conditions of supervised release imposed in the sentence he received following a

previous conviction for violating § 1326(a). He appeals both sentences, arguing

that the sentences are unreasonable because the court failed to adequately consider

his argument for leniency and the sentencing factors of 18 U.S.C. § 3553(a), and

did not explain its reasons for the sentences. He also argues that the criminal

history calculation used to determine the advisory guideline sentence range for the

                                          2
               Case: 12-15311     Date Filed: 05/03/2013    Page: 3 of 5


2012 conviction took his 2011 conviction into consideration twice, once for the

conviction itself and again, pursuant to U.S.S.G. § 4A1.1(d), for committing the

2012 offense while on supervised release from the conviction. Due to this “double

counting,” he should have received a lower, non-consecutive sentence. We affirm.

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S.Ct. 586, 591,

169 L.Ed.2d 445 (2007); see also United States v. Sweeting, 437 F.3d 1105, 1106

(11th Cir. 2006) (holding that a sentence imposed upon revocation of supervised

release is reviewed for reasonableness). We consider whether the sentence was

procedurally unreasonable due to an error of the district court, such as failure to

consider the § 3553(a) factors or to adequately explain the chosen sentence. Gall,

552 U.S. at 51, 128 S.Ct. at 597. While 18 U.S.C. § 3553(c) requires the court to

state its reasons for the sentence in open court, the court is not required to

articulate its consideration of every § 3553(a) factor, especially where it is obvious

that the court considered many of the factors. 18 U.S.C. § 3553(c); see United

States v. Bonilla, 463 F.3d 1176, 1182 (11th Cir. 2006). The court must state

enough to show that it considered the parties’ arguments and had a reasoned basis

for imposing the sentence. Rita v. United States, 551 U.S. 338, 356, 127 S.Ct.

2456, 2468, 168 L.Ed.2d 203 (2007).




                                           3
              Case: 12-15311     Date Filed: 05/03/2013    Page: 4 of 5


      We disturb a sentence as substantively unreasonable only if “left with the

definite and firm conviction that the district court committed a clear error of

judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.” United

States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc), cert. denied, 131

S.Ct. 1813 (2011) (quotation omitted). The court commits a clear error of

judgment when it imposes a sentence that does not achieve the sentencing goals of

§ 3553(a), which include reflecting the seriousness of the offense, promoting

respect for the law, providing just punishment, and deterring criminal conduct. Id.

at 1189; 18 U.S.C. § 3553(a)(2)(A), (B).

      The court has discretion to impose a sentence upon revocation of supervised

release consecutively to other sentences being served by the defendant. See United

States v. Quinones, 136 F.3d 1293, 1294-95 (11th Cir. 1998) (holding that 18

U.S.C. § 3584(a), which permits the court to impose consecutive terms of

imprisonment, applies to revocation sentences); see also United States v. Hofierka,

83 F.3d 357, 360-62 (11th Cir. 1996) (explaining that the policy statements of

Chapter Seven of the Sentencing Guidelines were never intended to be binding).

In order to decide whether to impose consecutive or concurrent sentences, the court

must consider the § 3553(a) factors. 18 U.S.C. § 3584(b). The Sentencing

Guidelines recommend that any sentence imposed upon revocation of supervised


                                           4
              Case: 12-15311     Date Filed: 05/03/2013    Page: 5 of 5


release “be ordered to be served consecutively to any sentence of imprisonment

that the defendant is serving.” U.S.S.G. § 7B1.3(f).

      Monrroy’s consecutive sentences are reasonable. The court considered the

arguments of the parties and the § 3553(a) factors, and articulated its reasoning for

the sentence. See Gall, 552 U.S. at 51, 128 S.Ct. at 597; Rita, 551 U.S. at 356, 127

S.Ct. at 2468. The record indicates that the sentences were based on Monrroy’s

history of repeated illegal re-entry into the United States and his disregard of the

court’s prior warning that he would receive severe punishment if he returned.

Moreover, the sentences reflected the seriousness of the offense and provided just

punishment in light of the fact that Monrroy had been deported and re-entered the

United States on five prior occasions. See 18 U.S.C. § 3553(a)(2)(A); Irey, 612

F.3d at 1189. Monrroy’s history led to court to impose sentences at the high end of

the guideline ranges to promote his respect for the law and to adequately deter his

future criminal conduct. See 18 U.S.C. § 3553(a)(2)(A), (B).

      Further, the court did not abuse its discretion by imposing the sentences

consecutively, because it adequately considered the § 3553(a) factors and followed

the recommendation of the Sentencing Guidelines. See Quinones, 136 F.3d at

1294-95; U.S.S.G. § 7B1.3(f).

      AFFIRMED.




                                           5